DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furrer et al (US 7,500,817) in view of Larson et al. (US 9,242,730).

Regarding claim 1, Furrer et al. teaches a farm implement comprising: 
a frame, 15, having a bed, 12, wherein the bed comprises a plurality of bulk seed-box locations;
 a first conveyor, 11, mounted to the frame having an intake end to receive agricultural material from four or more bulk seed-boxes, 13, mounted on the plurality of bulk seed-box locations and a discharge end to discharge the agricultural material.
Furrer et al. further teaches two of the fours or more bulk seed-box location are spaces apart in a lateral direction and two of the four or more bulk-seed box location are spaced apart in a longitudinal direction, see figure 1.
Furrer et al. does not teach the latch mechanism, as claimed.  Larson et al. teaches a latch mechanism for cargo comprising:

wherein the first handle is configured to move the latch mechanism between a latched position and an unlatched position, 
wherein in the latched position, the four or more latches are configured to engage with the boxes mounted on the plurality of locations to secure the boxes to the bed, and 
wherein in the unlatched position, the four or more latches are configured to disengage from the boxes mounted on the plurality of locations to allow for the boxes to be unloaded from or loaded onto the bed, see figures 1 and 2.
It would have been obvious to one of ordinary skill in the art to combine the latch mechanism taught by Larson et al. with the farm implement of Furrer et al. in order to secure the boxes to the farm implement and enable easy latching and unlatching of the multiple bulk-seed boxes with one handle.
	
Regarding claim 2, Furrer et al. teaches the farm implement is a seed tender, see column 3, lines 41+.

Regarding claim 3, Furrer et al. teaches the plurality of bulk seed-box locations are arranged in two or more rows, see figure 1.  Furrer et al. does not specifically teach at least six bulk seed-box locations, however it would have been obvious to one of ordinary skill in the art to include additional seed-box locations, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.



Regarding claim 5, Furrer et al. teaches an indentation in the four or more bulk seed-boxes mounted on the plurality of bulk seed-box locations, see figure 1.

Regarding claim 6, Larson et al. teaches the latch mechanism further includes a first push rod, 44, coupled to a first set of the four or more latches, and wherein the first handle is configured to move the latch mechanism between a latched position and an unlatched position by moving the first push rod, and wherein movement of the first push rod engages or disengages the first set of four or more latches, see figures 1 and 2.

Regarding claim 7, Furrer et al. teaches the four or more bulk seed-box locations are arranged in rows and columns, and for each bulk seed-box location in a given column, and the combination of Larson et al. teaches the latches corresponding to those bulk seed-box locations are coupled by a rod that extends transversely from the first push rod, see figure 2 of Larson et al.

Regarding claim 8, Larson et al. teaches the latch mechanism further includes a second handle to activate the latch mechanism and a second push rod coupled to a second set of the four or more latches, and wherein the second handle is configured to move the latch mechanism between a latched position and an unlatched position by moving the second push rod, and wherein movement of the second push rod engages or disengages the second set of four or more latches, see two mechanisms shown in figure 1.



Regarding claim 10, Furrer et al. teaches a hopper, 34, mounted to the frame and positioned underneath the bed to receive agricultural material from the four or more bulk seed-boxes mounted on the plurality of bulk seed-box locations and to provide the agricultural material to the intake end of the first conveyor.

Regarding claim 11, Furrer et al. teaches the first conveyor is mounted to the frame by a support arm, and is pivotable such that the discharge end of the first conveyor can be positioned over a planter in order to discharge agricultural material into the planter, see figure 1A.

Regarding claim 12, Furrer et al. teaches a second conveyor, 46, for transferring agricultural material from the four or more bulk seed-boxes mounted on the plurality of bulk seed-box locations to the intake end of the first conveyor, wherein the second conveyor is generally parallel to the frame bed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



20 October 2021